
	
		I
		112th CONGRESS
		1st Session
		H. R. 2177
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Higgins (for
			 himself and Ms. Hochul) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To direct the payment of passport fees to the Department
		  of State.
	
	
		1.Short titleThis Act may be cited as the
			 Passport Acquisition Savings and
			 Security Act of 2011 or the PASS Act of 2011.
		2.Payment of
			 passport fees
			(a)In
			 generalSection 1(a) of the
			 Act of June 4, 1920 (22 U.S.C. 214(a)), is amended, in the first sentence, by
			 striking into the Treasury of the United States and inserting
			 to the Department of State.
			(b)Retention of
			 feesAny amount collected by the Department of State in fiscal
			 year 2011 and each fiscal year thereafter as a fee for visas, passports, or
			 other consular services may be credited as an offsetting collection to the
			 appropriate Department of State appropriation, to remain available until
			 expended, for the purpose of meeting the costs of providing such services and
			 shall be available for the same purposes as the appropriation to which such
			 amounts are credited.
			(c)Rule of
			 constructionNothing in this Act shall be construed to affect or
			 limit in any manner any fees collected by local governments for the purposes of
			 processing passport applications submitted to the Department of State.
			(d)Sense of
			 CongressIt is the sense of Congress that new revenues directed
			 to the Department of State under this Act should be used to reduce the costs of
			 passports for consumers.
			
